DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealed air holes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claims 4 and 9 are objected to.  These claims appear to be reciting method limitations.  The applicant should note that the claims are drawn to the article artificial floor and not the method of making.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “the other surface” lacks antecedent basis.
Claims 3-6 are rejected for depending from claim 2.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,103,614 to Kawaguchi et al.
Regarding claim 1, Kawaguchi discloses a floor with a plate body having a pad portion (fig. 3: 4) on a surface thereof, the pad portion being inherently in contact with a subfloor.
Regarding claim 2, the opposite side of the plate comprises a surface portion (fig. 3: 1, 2, 3) on the pad and comprises a surface material.
Regarding claim 3, the surface material is made of plant fibers (column 2: lines 13-15).
Regarding claim 4, the surface portion is designed in the style of wood.
Regarding claim 6, the pad is adhered to the surface portion (column 2: 13-20).
Regarding claim 7, the pad comprises sealed air holes (column 3: lines 8-14).
Regarding claim 10, the peripheral of the body comprises connecting members (fig. 1: see tongue and groove at left and right sides).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,103,614 to Kawaguchi et al.
Regarding claim 5, the pad of Kawaguchi is inherently less hard than the surface portion.  Kawaguchi discloses the basic claim structure of the instant application but does not disclose specific dimensions or hardness ratios.  Applicant fails to show criticality for specifically claimed dimensions and hardness ratios, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of different hardness would have been an obvious design choice based upon the intended purpose and weights to be supported by the flooring.
Regarding claim 8, Kawaguchi discloses the basic claim structure of the instant application but does not disclose specific dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of different thicknesses would have been an obvious design choice based upon the weights to be encountered by the flooring.
Regarding claim 9, the pad is a foam (column 3: 8-14).  The method of making would have been an obvious design choice in order to reduce costs or increase strength.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633